Citation Nr: 0214035	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-03 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected bilateral hearing loss.

2.  Entitlement to an effective earlier than January 22, 2001 
for the award of service connection for tinnitus.

(The issue of entitlement to an evaluation in excess of 50 
percent for the service-connected post traumatic stress 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to August 
1960, from August 1962 to May 1964 and from August 1966 to 
September 1967.

This appeal arose from a September 2000 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied an increased 
evaluation for the service-connected bilateral hearing loss.  
In May 2001, the RO issued a rating action which granted 
service connection for tinnitus, effective April 24, 2001.  
In August 2001, a decision by the Decision Review Officer 
continued the denial of an increased evaluation for the 
bilateral hearing loss and awarded an effective date of 
January 22, 2001 for the grant of service connection for 
tinnitus.

The Board of Veterans Appeals (Board) is undertaking 
additional development on the issue of entitlement to an 
evaluation in excess of 50 percent for the service-connected 
post traumatic stress disorder (PTSD) pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  On VA audiological examination in January 2001, the 
average pure tone decibel (dB) loss was 75.50 dB in the right 
ear and 63.75 in the left ear, with speech discrimination of 
94 percent in both ears.

2.  The veteran filed an informal claim for service 
connection for tinnitus on January 22, 2001; at no time 
earlier than January 22, 2001, did he file a claim for 
service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2002).

2.  Under governing law, the effective date of the award of 
service connection for tinnitus is January 22, 2001.  
38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.155(a), 3.400, 3.400(2)(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected 
bilateral hearing loss is more disabling than the current 
evaluation would suggest.  He has stated that the degree of 
his hearing impairment is more severe than the currently 
assigned 10 percent evaluation would indicate.  Therefore, he 
believes that an increased evaluation should be assigned.  He 
has also argued that an earlier effective date should be 
assigned to the award of service connection for tinnitus.  He 
stated that this condition was always part of his service-
connected disorder and that he did not have to submit a 
separate request for service connection.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  The Board will 
than analyze the case and render a decision.



Factual background

Bilateral hearing loss

The veteran was originally awarded service connection for 
bilateral hearing loss by a rating action issued in February 
1975.  The service medical records had shown a mixed hearing 
loss with a diagnosis of otosclerosis with moderate 
conductive hearing loss.  

VA conducted an audiological evaluation in June 2000.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
80
105
LEFT
30
45
55
50
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 in the left ear.

VA re-examined the veteran in January 2001.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
75
100
LEFT
40
55
55
60
85

The average dB loss in the right ear was 75.50 and 63.75 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in both ears.



Earlier effective date

The veteran filed his original formal claim for service 
connection in September 1974.  He noted that his claim was 
for a hearing loss caused by otosclerosis.  He made no 
mention of tinnitus.  In September 1974, he was hospitalized 
at a VA facility.  The report of this hospitalization notes 
no mention of or treatment for tinnitus.  A VA examination 
was then conducted in January 1975.  While his bilateral 
hearing loss was tested, tinnitus was not referred to or 
diagnosed.  

On February 8, 2000, the veteran submitted a statement in 
which he stated that he was claiming an increase for his 
hearing loss.  He noted that this was attributable to 
"..auto-sclerosis, and for the increasingly tormenting 
tympanitus (sp?) associated with it."  A VA examination 
conducted in June 2000 made no mention of complaints of 
tinnitus and this condition was not diagnosed.

The veteran was then re-examined by VA on January 22, 2001.  
This diagnosed tinnitus and the examiner stated that it was 
most likely related to his otosclerosis and noise exposure.  
The veteran then filed a claim for service connection for 
tinnitus, which was received on April 24, 2001.


Relevant laws and regulations

Hearing loss

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2002).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.86(a) (2002).


Earlier effective date

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2002).  For claims for direct service connection, 
the effective date is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(2)(i) (2002).

According to 38 C.F.R. § 3.155(a) (2002), any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA from a claimant 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in 
February 2001 and the Decision Review Officer decision issued 
in August 2001, the veteran and his representative were 
provided notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claims on appeal.  In 
May 2001, the veteran was also sent correspondence which 
specifically notified him and his representative of the 
provisions of the VCAA.  This letter noted what types of 
evidence he could submit to substantiate his claims; it also 
indicated what evidence VA would obtain in his behalf.  There 
was no response to this letter.  The SOC also notified the 
veteran of the pertinent law and regulations, as well as his 
due process rights. 

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in June 
2000 and January 2001.  There are also of record various 
outpatient treatment records.  There is no indication that 
there is any relevant evidence which currently exists and 
which has not been obtained.

Thus, through a series of letters and statements of the case 
and a decision by a Decision Review Officer, the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claims.  The RO has also 
provided the veteran with examinations and notified him of 
what evidence and information was being obtained by VA and 
what information and evidence he needed to provide in support 
of his claim.  For these reasons, further development is not 
needed to meet the requirements of VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Discussion

Bilateral hearing loss

After a careful review of the evidence of record, it is found 
that an increased evaluation for the veteran's bilateral 
hearing loss is not warranted at this time.  According to 
Table VI, 38 C.F.R. § 4.85, the numeric designation of 
hearing impairment in the right ear is a Level II.  Based 
upon Table VIa, 38 C.F.R. § 4.86, which affords a greater 
degree of impairment, the numeric designation of hearing 
impairment in the left ear is a Level V.  Table VII of 
38 C.F.R. § 4.85 reveals that these levels of hearing 
impairment warrant the assignment of a 10 percent disability 
evaluation.

The veteran has alleged that the various hearing test results 
should be averaged together in order to evaluate his hearing 
impairment.  However, there is no provision in the 
regulations that permits such an averaging to be performed.  
Moreover, the private evaluations which he wishes to include 
in the evaluation process cannot be relied upon.  In order to 
assign appropriate levels of hearing impairment, an 
authorized test must be done which includes the average dB 
impairment and CNC Maryland speech discrimination scores.  
The private examinations done in April 2001 do not include 
CNC scores; therefore, they cannot be used in evaluating the 
veteran's hearing impairment under the current applicable 
regulations.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
the bilateral hearing loss.


Earlier effective date

After a careful review of the evidence of record, it is found 
that an effective date earlier than January 22, 2001 for the 
grant of service connection for tinnitus is not warranted.  
Initially, the veteran has argued that he has suffered from 
tinnitus ever since service, that this condition was part of 
the residuals of his otosclerosis.  Therefore, he has argued 
that the effective date of service connection should at least 
be the same date as the award of service connection for the 
hearing loss.  While the service medical records did contain 
one note from September 1967, which noted pulsatile tinnitus 
at night, the separation examination was normal.  Most 
importantly, at the time that the veteran filed his original 
claim for service connection he referred only to a hearing 
loss; he never made any mention of experiencing tinnitus.  A 
VA hospitalization from September 1974 also made no mention 
of this condition.  Therefore, it cannot be found that the 
veteran filed a claim, either formal or informal, for service 
connection for tinnitus in September 1974.

In January 2000, the veteran referred to his claim for an 
increased evaluation for that portion of his hearing loss due 
to his otosclerosis "..and for the increasingly tormenting 
tympanitus (sp?) associated with it."  While this statement 
clearly referred to his claim for an increased evaluation for 
his hearing loss, it does not express an intention to file a 
claim for service connection for tinnitus.  The only claim 
identifiable from this correspondence is the claim for an 
increased evaluation for the hearing loss; a service 
connection claim is not identifiable.  See Dunson v. Brown, 4 
Vet. App. 327 (1993).  Moreover, this statement from the 
veteran did not include a medical opinion that the complained 
of tinnitus was related to the otosclerosis and hearing loss; 
as a consequence, it would not be reasonable to expect the RO 
to have treated this communication as an informal claim for 
secondary service connection for tinnitus.  See Lalonde v. 
West, 12 Vet. App. 377 (1999).  Tinnitus is a noise in the 
ears, while tympanitis, or otitis media, is an inflammation 
in the middle ear.  Dorland's Illustrated Medical Dictionary 
(26th Ed. 1990).  Therefore, this correspondence cannot be 
accepted as an informal claim, pursuant to 38 C.F.R. 
§ 3.155(a) (2002).  

The evidence indicates that the veteran was examined by VA on 
January 22, 2001; at that time, the examiner related the 
veteran's tinnitus to his otosclerosis and noise exposure.  
As a consequence, this examination report constitutes an 
informal claim for service connection.  While the veteran may 
have suffered from tinnitus prior to this date, the 
regulations clearly state that an effective date of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(2)(i) (2002).  In this case, the date of receipt of 
the claim is clearly the later date.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an effective date earlier 
than January 22, 2001 for the award of service connection for 
tinnitus.



ORDER

An increased evaluation for bilateral hearing loss is denied.

Entitlement to an effective date earlier than January 22, 
2001 for the award of service connection for tinnitus is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

